In the
    United States Court of Appeals
               For the Seventh Circuit

Nos. 06‐3711, 06‐3821 & 07‐1071

LABORERS’ PENSION FUND, LABORERS’ WELFARE
FUND OF THE HEALTH AND WELFARE DEPARTMENT OF
THE CONSTRUCTION AND GENERAL LABORERS’
DISTRICT COUNCIL OF CHICAGO AND VICINITY, and
JAMES S. JORGENSEN, Administrator of the Funds,
                           Plaintiffs‐Appellees\Cross‐Appellants,

                                   v.

LAY‐COM, INC., an Illinois Corporation, LORD & ESSEX,
INC., an Illinois Corporation, and JOHN J. POPP JR., as
Trustee of the IRREVOCABLE LAY TRUST DATED
DECEMBER 26, 1995,
                                      Defendants‐Appellants,
                             and


JOHN J. POPP, JR., individually,
                                         Defendant\Cross‐Appellee.
 
            Appeals from the United States District Court 
        for the Northern District of Illinois, Eastern Division. 
               No. 01‐C‐6855—Milton I. Shadur, Judge.
                                     

      ARGUED MAY 8, 2009—DECIDED SEPTEMBER 2, 2009 
 
2                             Nos. 06‐3711, 06‐3821 & 07‐1071

    Before CUDAHY, MANION and TINDER, Circuit Judges.
   CUDAHY, Circuit Judge. The Laborers’ Pension funds won a
default judgment against M.A. King Construstion, Inc. and
King & Larsen Construction, Inc., as well as against Mike
King,  a  director  and  officer  of  both  companies.  Those
defendants were judgment proof, so the funds added new
defendants  in  an  amended  complaint.  The  district  court
found some of the new defendants, Lay‐Com, Inc., Lord &
Essex,  Inc.  and  the  Lay  Trust—but  not  John  Popp  Jr.,  an
individual—liable  on  a  veil‐piercing  theory,  and  granted
summary judgment to the funds and to Popp Jr. We affirm
the  decision  to  pierce  M.A.  King’s  veil  to  reach  Lay‐Com
and Lord & Essex, and we affirm the dismissal of Popp Jr.
from  suit.  The  Lay  Trust,  however,  played  no  role  in  the
transactions  that  rendered  Lay‐Com  and  Lord  &  Essex
liable, nor did it wield control over M.A. King. We therefore
reverse with respect to the Lay Trust and dismiss it from the
case.


                                I
  The  veil‐piercing  question  before  us  arises  from  the
close  relationship  among  several  construction  companies
located  just  outside  Chicago.  Those  companies  included
King  &  Larsen,  a  unionized  subcontractor  that  did  ex‐
cavation  work  and  poured  foundations  and  driveways
for residential properties. Mike King was King & Larsen’s
sole shareholder and a director and officer. Lord & Essex is
a residential housing contractor that regularly hired King &
Larsen to work on its job sites. Lay‐Com is a developer of
commercial and residential real estate.
Nos. 06‐3711, 06‐3821 & 07‐1071                                  3

  Lord  &  Essex  and  Lay‐Com  are  owned  by  the  Popp
family.  More  precisely,  Lord  &  Essex  is  owned  by  John
Popp Jr. and was previously owned by the Lay Trust. Lay‐
Com is still owned by the Lay Trust, which otherwise exists
for the benefit of the Popps. John Popp Sr. and his wife were
the trust’s primary beneficiaries; Popp Jr. and his sister are
secondary beneficiaries and, since Popp Sr.’s death in the
midst of this litigation, co‐trustees. Popp Sr. was the presi‐
dent  and  a  director  of  both  Lay‐Com  and  Lord  &  Essex.
Popp Jr. remains a director and officer in both companies.
  In  1995,  King  &  Larsen  entered  a  collective  bargaining
agreement  that  required  it  to  make  monthly  benefits
contributions and payments of union dues to the funds. Late
in  2000,  King  &  Larsen  began  missing  payments.1  The
company  was  suffering  financially,  and  Lord  &  Essex
and  Lay‐Com  began  loaning  it  money  and  paying  some
of its bills.2 Meanwhile, Popp Sr. and King began plans for a
new  company  called  M.A.  King  Construction  that  would
take over King & Larsen’s business. Popp Sr.’s companies
were to provide new financing for M.A. King in exchange
for a first‐lien position on King & Larsen’s assets.


1
  In February 2001, King & Larsen entered into an installment
note  with  the  funds,  requiring  it  to  pay  $50,000  between
March  and  August  2001,  for  contributions  that  had  come  due
between November 2000 and January 2001. Mike King personally
guaranteed the amounts due under this agreement.
2
   It is unclear exactly how much money was sunk into King &
Larsen in late 2000 and early 2001. The evidence in the record
supports, at least, payments from Lay‐Com to King & Larsen and
its creditors totaling roughly $150,000, plus a $347,000 loan from
Lord & Essex to King & Larsen.
4                                  Nos. 06‐3711, 06‐3821 & 07‐1071

  M.A. King was incorporated on March 19, 2001, with the
Popps  and  King  as  directors.  The  directors  elected  King
as  president  and  treasurer,  and  King’s  wife  Gail  as  vice
president and secretary. The directors also resolved to issue
25,000 shares of stock to the GAK Irrevocable Living Trust
in exchange for a promissory note from the trust for $25,000.
Both sides agree, however, that the shares were never issued
and the capital contribution was never made. This turns out
to be critical. No other capital contributions were made to
M.A. King. To be sure, M.A. King did receive other types of
financing,  but  all  of  it  was  debt.  On  April  1,  M.A.  King
received a $250,000 loan from Lay‐Com, secured by M.A.
King’s assets and Mike King’s personal guaranty.3 Also on
April  1,  M.A.  King’s  board  (with  Mike  King  abstaining)
entered into an employment agreement with King, setting
his  salary  and  prohibiting  him  from  spending  more
than $2,500 on behalf of M.A. King (other than for taxes and
payroll) without Lay‐Com’s consent. King was authorized
to  enter  into  banking  relationships,  but  prohibited  from
borrowing on the corporation’s behalf without Lay‐Com’s
written consent.
  At  the  center  of  the  plans  of  Popp  Sr.  and  King  for  the
creation  of  M.A.  King  is  a  series  of  transactions  (visually
represented by Chart 1) that circuitously transferred most of
King & Larsen’s assets to M.A. King. As described in detail


3
   The  district  court  found  that  no  evidence  supported  the
existence  of  this  loan.  Yet  the  parties’  joint  stipulation  of  facts
refers to (and the supporting exhibits contain) a note evidencing
such  a  loan,  together  with  King’s  personal  guaranty  and  the
accompanying  security  agreement  on  M.A.  King’s  assets.  This
is sufficient to show that the loan was made.
Nos. 06‐3711, 06‐3821 & 07‐1071                                    5

below, those assets traveled first through Lord & Essex and
Lay‐Com. The defendants have cast these transactions as a
service to Mike King, but Popp Sr. arranged the transfer of
assets through his companies so that Lay‐Com and Lord &
Essex  could  obtain  first‐lien  priority  on  them  before  they
were transferred on to M.A. King. Mike King agreed to the
transactions because Popp Sr. promised to release a junior
mortgage  on  the  house  of  King’s  mother,  Doralee.  The
defendants thus clearly believed they stood to benefit from
the deal.


                              Chart 1


         The arrows show the movement of assets and
         liabilities in the April–May 2001 transactions.

             Popp Jr.                           Lay Trust


          Lord & Essex                           Lay-Com




         King & Larsen                          M.A. King



  Turning  to  the  series  of  transactions  at  the  heart  of  the
case, the first occurred on April 24, when King & Larsen and
6                              Nos. 06‐3711, 06‐3821 & 07‐1071

Lord & Essex executed an “Assignment of Collateral and
Satisfaction  of  Debt.”  In  this  agreement,  King  &  Larsen
assigned  all  of  its  assets  to  Lord  &  Essex,  including  $1.2
million in receivables, $80,000 in work in progress, $61,000
worth  of  shop  materials,  and  perhaps  $593,0004  worth  of
vehicles and heavy equipment. In exchange, Lord & Essex
released King & Larsen from debts of about $423,000 and
assumed $1.1 million in accounts payable and $326,000 in
other notes owed by King & Larsen. As even the defendants
concede,  “[n]otably,  [Lord  &  Essex]  declined  to  assume
King & Larsen’s tax liabilities and King & Larsen’s obliga‐
tions  to  the  funds.”  Those  liabilities  remained  in  King  &
Larsen’s otherwise empty shell. King & Larsen dissolved on
July 2, 2001.
  The second set of transactions also took place on April 24.
Lord  &  Essex  borrowed  from  Lay‐Com  to  pay  off  the
outstanding  debts  it  had  acquired  from  King  &  Larsen,
observing  corporate  formalities  when  it  did  so
(the companies executed security agreements and promis‐
sory  notes  for  the  amounts  borrowed).  Lord  &  Essex
and Lay‐Com then executed their own assignment agree‐


4
  The assignment to Lord & Essex does not indicate how much
King  &  Larsen’s  vehicles  and  equipment  were  worth  in  April
2001.  A  liquidation  appraisal  performed  for  Lay‐Com  in
June  2001,  which  included  most  of  King  &  Larsen’s
vehicles plus several others, valued that equipment at approxi‐
mately  $1‐to‐1.1  million.  The  defendants  compared  the  assets
included  in  that  appraisal  with  the  schedule  of  vehicles
and equipment attached  to  the assignment to Lord & Essex to
produce the $593,000 figure, which the funds do not contradict.
Nos. 06‐3711, 06‐3821 & 07‐1071                                 7

ment, whereby Lord & Essex satisfied its nascent obligations
to  Lay‐Com  by  transferring  King  &  Larsen’s  assets  on  to
Lay‐Com. Again the companies observed corporate formali‐
ties.  Both  sides  agree  that  Lord  &  Essex  “was  merely  a
conduit” between King & Larsen and Lay‐Com, which had
funded Lord & Essex’s acquisition from King & Larsen in
the first place.
  On May 1, the final transaction occurred. Lay‐Com and
M.A.  King  entered  a  “Master  Lease  and  Assignment
Agreement,”  in  which  Lay‐Com  leased  to  M.A.  King  the
vehicles  and  equipment  formerly  owned  by  King  &
Larsen  (these  are  the  assets  the  defendants  valued  at
$593,000, supra n.4) and assigned to M.A. King all of King &
Larsen’s  other  assets  and  liabilities.  The  assignment  in‐
cluded  the  $1.2  million  in  King  &  Larsen  receivables,  the
$80,000 in work in progress and the $61,000 in shop materi‐
als, as well as the $1.1 million in accounts payable and the
$326,000 in other notes. In exchange, M.A. King agreed to
make monthly payments of $17,805.24 to Lay‐Com starting
June 1 and continuing through May 1, 2008. M.A. King also
agreed to pay an “operations fee” of 50% of its profits every
other month starting July 1, with 15% interest payable on
unpaid balances. The Master Lease and Assignment Agree‐
ment  also  contained  a  third‐party  distribution  restriction
(also  incorporated  in  Mike  King’s  employment  contract),
prohibiting M.A. King from making any payments (except
taxes  and  payroll)  to  third  parties  greater  than  $2,500
without Lay‐Com’s consent.
 M.A.  King  never  made  any  of  the  payments  required
under  the  Master  Lease  and  Assignment  Agreement,  nor
8                             Nos. 06‐3711, 06‐3821 & 07‐1071

did  it  make  payments  on  the  April  1  $250,000  loan  from
Lay‐Com.  Lay‐Com  nonetheless  continued  to  loan  M.A.
King  money.  Between  April  and  October  2001,  Lay‐Com
made another $268,000 in payments to M.A. King and its
creditors,  all  subject  to  Mike  King’s  guaranty  and  the
security agreement applicable to the April 1 loan. The Lay
Trust  also  issued  five  checks  to  M.A.  King  between
April  and  August  2001,  totaling  $277,000.  There  is  no
corresponding  note  or  other  documentation  covering
these Lay Trust payments to M.A. King in the record. (The
Lay  Trust  also  issued  a  check  to  King  &  Larsen  in
October 1999 for $40,000.) As further evidence of the various
companies’  interrelatedness,  Lord  &  Essex  made  two
payments in August for prior King & Larsen services—due
to  M.A.  King  under  the  Master  Lease  and  Assignment
Agreement—not to M.A. King but instead to the Lay Trust.
Lay‐Com also made at least one payment to M.A. King for
work performed for Lord & Essex.
  Throughout the summer of 2001, M.A. King operated in
King & Larsen’s stead, picking up its contracts and operat‐
ing  out  of  the  same  yard  and  office,  using  the  same  fax
and  telephone  number,  the  same  employees,  the  same
equipment.  That  summer  Mike  King  also  began  making
payments to the funds for King & Larsen’s past‐due obliga‐
tions. (Recall that he had personally guaranteed an install‐
ment  note  for  unpaid  contributions  in  February  2001.  See
supra,  n.1.)  But  King  made  those  payments,  totaling
about  $100,000,  from  M.A.  King’s  accounts,  not  from  his
personal account or from any account of the defunct King
&  Larsen.  Moreover,  King  paid  only  a  fraction  of  the
Nos. 06‐3711, 06‐3821 & 07‐1071                              9

amount  King  &  Larsen  owed  the  funds  at  the  time.  In
August,  the  funds  sued  King  &  Larsen,  M.A.  King  and
Mike King for the outstanding balance.
   In September, Mike King entered a new collective bargain‐
ing  agreement  on  M.A.  King’s  behalf,  incurring  new
obligations  to  the  funds.  The  Popps  viewed  Mike  King’s
payments  to  the  funds  and  the  new  union  contract  as
violations of the third‐party distribution restriction in the
Master Lease and Assignment Agreement. As a result, the
Popps  resigned  from  M.A.  King’s  board,  and  Lay‐Com
filed its own suit against Mike King and M.A. King, which
led to a default judgment that apparently remains unsatis‐
fied. M.A. King continued working for Lord & Essex until
December  2001.  M.A.  King  was  dissolved  in  early  2002.
The  funds’  lawsuit  resulted  in  two  more  default  judg‐
ments, against King & Larsen, M.A. King and Mike King,
and  the  funds  amended  their  complaint  to  add  the
current defendants. (The funds also added Gail and Doralee
King  as  defendants,  but  they  were  voluntarily  dismissed
after  the  district  court  ruled  on  the  parties’  summary
judgment motions.) On cross‐motions for summary judg‐
ment, the district court found Lay‐Com, Lord & Essex and
the  Lay  Trust  liable  on  a  veil‐piercing  theory  for
$2,487,723.62,  the  amount  that  the  district  court  found
that  M.A.  King  and  King  &  Larsen  collectively  owed  the
funds.  The  district  court  found  that  Popp  Jr.  was  not
individually liable and dismissed him from the suit. This
appeal followed.
10                             Nos. 06‐3711, 06‐3821 & 07‐1071

                                 II
   The only issue here is whether it was appropriate to pierce
M.A.  King’s  veil  to  reach  each  of  the  defendants.5  Veil‐
piercing  is  an  equitable  remedy  governed  by  state  law,
here  the  law  of  Illinois  because  that  is  where  all  of  the
corporations  at  issue  were  incorporated.  We  have  juris‐
diction by virtue of the funds’ original claim for relief under
ERISA,  29  U.S.C.  §§  1132(e)(1)  and  1145.  See  28  U.S.C.
§  1331;  28  U.S.C.  §  1291.  Because  this  is  an  appeal  from
a grant of summary judgment, our review is de novo. Sea‐
Land  Servs.,  Inc.  v.  The  Pepper  Source,  941  F.2d  519,  521
(7th  Cir.  1991).  And  though  the  decision  whether  to  dis‐
regard the corporate form to impose liability is fact‐inten‐
sive, see Freeland v. Enodis Corp., 540 F.3d 721, 739 (7th Cir.
2008),  here  the  material  facts  are  not  in  dispute,  making
resolution on summary judgment appropriate.
  A  corporation  exists  separately  from  its  shareholders,
officers,  directors  and  related  corporations,  and  those
individuals and entities ordinarily are not subject to corpo‐
rate liabilities. See Fontana v. TLD Builders, Inc., 840 N.E.2d
767,  775  (Ill.  App.  Ct.  2005).  Indeed,  one  of  the  primary
purposes of incorporation is to limit liability and thereby
encourage  investment.  An  exception  exists  when  an
“individual  or  entity  uses  a  corporation  merely  as  an
instrumentality  to  conduct  that  person’s  or  entity’s  busi‐
ness.” Id. at 775–76. Then a court may pierce the corporate


5
  The defendants do not challenge the district court’s finding that
M.A. King was King & Larsen’s successor, and therefore liable for
King & Larsen’s obligations to the funds.
Nos. 06‐3711, 06‐3821 & 07‐1071                                    11

veil,  and  the  individual  or  entity  may  be  charged  for
the  underlying  cause  of  action.  See  id.  at  776;  Sea‐Land,
941 F.2d at 520; Van Dorn Co. v. Future Chem. and Oil Corp.,
753  F.2d  565,  569–70  (7th  Cir.  1985).  The  point  is  to
prevent  those  who  disregard  the  corporate  form  from
then relying on it to avoid liability for their wrongdoing.
   The standard test for piercing the corporate veil is two‐
pronged.  The  plaintiff  must  demonstrate  both  that  there
is  “ ‘such  unity  of  interest  and  ownership’ ”  between  the
individual or entity and the corporation “ ‘that the separate
personalities  of  the  corporation  and  the  individual  [or
entity]  no  longer  exist,’ ”  and  that  “ ‘adherence  to  the
fiction  of  separate  corporate  existence  would  sanction  a
fraud  or  promote  injustice.’ ”  Hystro  Prods.,  Inc.  v.  MNP
Corp.,  18  F.3d  1384,  1388–89  (7th  Cir.  1994)  (quoting  Van
Dorn, 753 F.2d at 569–70).
  Courts  consider  a  laundry  list  of  factors  to  determine
whether there is a “unity of interest” between two corpora‐
tions  (or  between  a  corporation  and  a  controlling  share‐
holder  or  other  dominant  personality),  e.g.,  Fontana,  840
N.E.2d  at  778,  but  the  focus  is  on  whether  the  corpora‐
tions  have  respected  corporate  formalities—respected
their  separateness  from  each  other—or  whether  one  was
a  sham  acting  at  the  whim  of  the  other.  See  Judson
Atkinson  Candies,  Inc.  v.  Latini‐Hohberger  Dhimantec,  529
F.3d 371, 379 (7th Cir. 2008).
  Likewise,  the  rule  for  determining  when  respecting  the
corporate  form  would  sanction  fraud  or  promote
injustice  is  not  clearcut,  see  Hystro,  18  F.3d  at  1390  (dis‐
cussing Sea‐Land, 941 F.2d 519, and Van Dorn, 753 F.2d 565),
12                             Nos. 06‐3711, 06‐3821 & 07‐1071

but  “ ‘[i]f  a  corporation  is  organized  and  carries  on
business  without  substantial  capital  in  such  a  way  that
the corporation is likely to have no sufficient assets avail‐
able  to  meet  its  debts,’ ”  that  is  sufficient,  because
“ ‘it  is  inequitable  that  shareholders  set  up  such  a  flimsy
organization to escape personal liability.’ ” Hystro, 18 F.3d
at 1391 (quoting Stap v. Chicago Aces Tennis Team, Inc., 379
N.E.2d  1298,  1302  (Ill.  App.  Ct.  1978),  further  quoting
Ballantine on Corporations 302–03 (rev. ed. 1946)).
  Taking  the  defendants  here  one  at  a  time,  we  find  that
Lay‐Com  controlled  M.A.  King’s  purse  strings,  if  not  its
operations, and that it did so at least in part to avoid M.A.
King’s  (and  King  &  Larsen’s)  pension  benefit  and  union
dues obligations, and therefore that it was appropriate to
pierce  M.A.  King’s  veil  in  order  to  hold  Lay‐Com  liable
for  those  obligations.  The  Master  Lease  and  Assignment
Agreement  explicitly  restricted  M.A.  King  from  entering
any  material  transactions  with  third  parties  without  Lay‐
Com’s consent. Likewise, Mike King’s employment agree‐
ment  prohibited  him  from  entering  into  such  transac‐
tions  on  behalf  of  the  company  without  written  consent
from  Lay‐Com.  The  kind  of  control  exerted  by  Lay‐Com
over  M.A.  King  is  what  is  meant  when  the  cases  talk
about  a  “dominating  personality,”  Fontana,  840  N.E.2d
at 775, that directs another entity at its whim.
  To be sure, M.A. King is not the clearest case of a “sham”
corporation  that  one  might  conceive.  Sham  corporations
can  be  mere  figments,  little  more  than  corporate  names
held up like picket signs by an individual who is individu‐
ally  responsible  for  the  putative  corporation’s  actions.  In
Nos. 06‐3711, 06‐3821 & 07‐1071                                 13

Fontana,  for  instance,  TLD  Builders,  Inc.  was  just  a  cloak
for  Nicola  DiCosola,  the  husband  of  the  nominal  sole
shareholder.  DiCosola  testified  that  TLD  had  never  had
an  employee  and  that  he  had  never  kept  records  of  his
dealings  with  subcontractors.  840  N.E.2d  at  774.  At  the
time  of  suit,  DiCosola  had  poured  all  of  TLD’s  profits
into another company. Id. Any capital that had been con‐
tributed  to  TLD  in  the  first  place  (which,  at  most,  was
$1,000)  had  come  from  the  DiCosolas’  personal  bank
accounts.  Id.  By  contrast,  when  the  funds  here  filed  suit
in August 2001, M.A. King was a functioning corporation,
performing  jobs  for  Lord  &  Essex.  It  had  assets  and  em‐
ployees and contracts.
   But  M.A.  King  never  operated  separately  and
independently  from  Lay‐Com.  The  Popps  were  on  M.A.
King’s  board;  the  Master  Lease  and  Assignment  Agree‐
ment  prevented  M.A.  King  from  entering  material  trans‐
actions without Lay‐Com’s consent; and no stock in M.A.
King  was  ever  issued.  Likewise  these  companies  did  not
engage  in  arm’s‐length  relations.  M.A.  King  never  made
its  required  payments  on  the  April  1  $250,000  loan  or
under  the  Master  Lease  and  Assignment  Agreement,  but
Lay‐Com continued to extend it credit anyway. In a very
real sense, then, M.A. King was completely subject to Lay‐
Com’s  control  and  to  no  other.  We  agree  with
the  district  court  that  Lay‐Com  was  M.A.  King’s  de  facto
principal.
  Aside from these indicia of corporate form and control,
undercapitalization  is  the  single  most  important  factor
in  the  veil‐piercing  analysis.  See  William  P.  Hackney  &
Tracey  G.  Benson,  Shareholder  Liability  for  Inadequate
14                                Nos. 06‐3711, 06‐3821 & 07‐1071

Capital, 43 U. Pitt. L. Rev. 837, 854, 885–86 (1982). Assessing
whether a corporation is adequately capitalized is delicate
business.  The  legal  test—whether  the  corporation  has
so  little  money  that  it  cannot  operate  its  business  on  its
own, see Judson Atkinson Candies, 529 F.3d at 379; Browning‐
Ferris  Indus.  of  Ill.,  Inc.  v.  Ter  Maat,  195  F.3d  953,  961  (7th
Cir. 1999)—provides little in the way of specifics. What does
it  mean  for  a  corporation  to  operate  “on  its  own”?  Very
generally,  it  means  that  the  corporation  has  adequate
equity  (usually  in  addition  to  debt),  though  how  much
equity  depends  on  the  facts  of  the  case.6  This  makes
sense—a  software  designer  has  different  equity  needs
than  a  car  manufacturer—and  in  the  right  case  a  fight
about  undercapitalization  could  easily  preclude  sum‐
mary  judgment.  What  is  clear,  though,  is  that  there  must
be  some  equity.  Shareholders  are  generally  expected  to
invest  some  money,  that  is,  if  they  want  the  benefit  of
limited  liability.  See  Fontana,  840  N.E.2d  at  779  (“[S]hare‐
holders should in good faith put at the risk of the business
unencumbered capital reasonably adequate for the corpora‐
tion’s  prospective  liabilities.”)  (citing  Fiumetto  v.  Garrett
Enters.,  Inc.,  749  N.E.2d  992,  1005–06  (Ill.  App.  Ct.
2001) (emphasis added)).



6
  See,  e.g.,  Frank  H.  Easterbrook  &  Daniel  R.  Fischel,  Limited
Liability and the Corporation, 52 U. Chi. L. Rev. 89, 113 (1985) (“By
‘adequately’  capitalized  we  mean  an  amount  of  equity  that  is
within  the  ordinary  range  for  the  business  in  question.  Both
the  absolute  level  of  equity  investment  and  the  debt‐equity
ratio will depend on the kind of business on which the firm is
embarked.”).
Nos. 06‐3711, 06‐3821 & 07‐1071                                   15

   The  defendants  argue  that  it  is  impossible  to  tell  from
this record whether M.A. King had enough capital to meet
its prospective liabilities, because nothing shows its day‐to‐
day cash needs or obligations. Yet this argument confuses
M.A.  King’s  working  capital  (that  portion  of  a  firm’s
assets  that  are  in  relatively  liquid  form,  such  as  cash,
accounts  receivable  and  inventory)  with  its  equity  capital
(the  excess  of  total  assets  over  total  liabilities—what  is
called “unencumbered capital” in Fontana). Undercapitali‐
zation  is  primarily  concerned  with  unencumbered  or
equity  capital,  see  Lifschultz  Fast  Freight  v.  Salson  Express
Co., Inc., 132 F.3d 339, 351 (7th Cir. 1997), also called “paid‐
in” capital, describing the investment made by the share‐
holders  at  the  establishment  of  a  corporation,  Fentress
v.  Triple  Mining,  Inc.,  635  N.E.2d  102,  108  (Ill.  App.  Ct.
1994).  Again,  this  is  because  veil‐piercing  is  an  exception
to  limited  liability,  and,  under  the  doctrine  of  limited
liability, shareholders only risk the equity capital that they
invest. See Frank H. Easterbrook & Daniel R. Fischel, Limited
Liability  and  the  Corporation,  52  U.  Chi.  L.  Rev.  89,  89–90
(1985).  If  the  shareholders  do  not  invest  enough  equity,
such  that  the  corporation  is  undercapitalized,  there  is  no
basis  for  rewarding  them  by  limiting  their  liability,  and,
in fact, doing so would only encourage risky behavior. See
id.  at  114.  Whatever  else  might  be  said  about  how  much
equity  capital  is  enough,  here  it  is  clear  that  M.A.  King
had no equity capital at all. It was unquestionably under‐
capitalized.
   The  GAK  Trust  never  made  its  promised  $25,000  con‐
tribution,  and  there  was  no  other  stockholder  contribu‐
tion. To the extent Lay‐Com was an investor in M.A. King,
16                              Nos. 06‐3711, 06‐3821 & 07‐1071

its investments were, at least nominally, loans meant to be
repaid,  not  unencumbered  contributions  available  to
creditors of the corporation. Even adding the value of all
of  the  King  &  Larsen  assets  that  were  assigned  to  M.A.
King (about $1.3 million7) to all of the cash loans from Lay‐
Com  ($518,000)  and  all  of  the  undocumented  payments
from  the  Lay  Trust  ($277,000),  M.A.  King’s  total  assets
still  amounted  to  less  than  $2.2  million.  That  is
significantly less than M.A. King’s total liabilities, which,
conservatively,  came  to  almost  $2.8  million.  Included
in  this  calculation  of  M.A.  King’s  liabilities  are  King  &
Larsen’s  accounts  payable  and  the  notes  on  which  King
& Larsen was still obligated ($1.5 million), taxes ($500,000),
and  pension  and  union  obligations  ($800,000).8  Not  in‐
cluded are any of the amounts owing to Lay‐Com under the
Master  Lease  and  Assignment  Agreement  or  under  the
April  1  loan.  Indeed,  the  April  1  $250,000  loan  is  treated
as  an  asset.  Even  treating  M.A.  King’s  loans  from  the




7
   This amount does not include any value that might be assigned
to King & Larsen’s vehicles and equipment, because those assets
were leased, not assigned, to M.A. King under the Master Lease
and  Assignment  Agreement.  However,  even  adding  an  addi‐
tional  $593,000  (the  value  the  defendants  placed  on  King  &
Larsen’s vehicles and equipment) to the asset side of M.A. King’s
balance sheet does not tip the scales—its overall liabilities still
exceed its overall assets, if only barely.
8
    The  taxes  and  union  obligations  are  included  here  because
it  is  undisputed  that  M.A.  King  is  King  &  Larsen’s  successor
and therefore liable for its debts.
Nos. 06‐3711, 06‐3821 & 07‐1071                                            17

defendants  as  investments,9  the  defendants  still  have
not shown that M.A. King had enough money to operate
on  its  own—it  was  not  capitalized  in  an  ordinary  sense
at all.
   Indeed, M.A. King fits a “typical pattern” among under‐
capitalized  corporations  in  which  the  controlling  share‐
holder  takes  profits  out  of  the  corporation  as  a  manage‐
ment  fee.  Hackney  &  Benson,  43  U.  Pitt.  L.  Rev.  at  886.
M.A. King’s controlling “shareholder” was Lay‐Com, and
M.A.  King  was  so  badly  off  from  the  start  that  it  never
made  a  single  payment  on  Lay‐Com’s  hefty  operations
fee,  which  was  to  be  50%  of  M.A.  King’s  profits  every
two  months.  In  the  end,  then,  we  could  treat  the
fictional $25,000 capital contribution from the GAK Trust
as real, and it would make no difference:
               $2.2 million + $25,000 18                               Nos. 06‐3711, 06‐3821 & 07‐1071

Further, M.A. King’s failure to meet its debts—M.A. King
failed  to  make  payments  to  both  the  funds  and  to  Lay‐
Com—was  additional  evidence  that  it  could  not  pay  its
debts and was therefore undercapitalized.
   The defendants argue that if M.A. King had operated the
way  it  was  contractually  obligated  to  operate  under  the
Master  Lease  and  Assignment  Agreement,  i.e.,  if  Mike
King had refrained  from making unauthorized payments
to the funds and from taking on King & Larsen’s pension
and  union  obligations,  then  the  company  would  have
been  able  to  meet  its  obligations—in  other  words,  it
would  have  been  adequately  capitalized.  But  again,  the
defendants  have  conceded  that  M.A.  King  was  King  &
Larsen’s  successor  and  therefore  liable  for  its  union  ob‐
ligations. M.A. King was not permitted to abandon those
obligations,  either  by  entering  into  a  contract  not  to  pay
them or otherwise.10
  Undercapitalization  is  almost  never  the  only  factor  in
a  decision  to  pierce  the  corporate  veil.  See  Browning‐
Ferris,  195  F.3d  at  961.  Indeed,  this  case  illustrates  how
undercapitalization  tends  to  go  hand  in  hand  with  the
“control” factor discussed above. Lay‐Com kept M.A. King
undercapitalized  as  one  mechanism  of  its  control  over
the  company.  The  defendants  ignore  the  interaction
between  these  two  factors,  and  in  doing  so  they  make



10
  In any event, Lay‐Com was entitled to, and did, obtain its own
judgment  against  M.A.  King  for  breach  of  that  contract.  But  it
cannot also use M.A. King’s breach as a defense to a veil‐piercing
claim.
Nos. 06‐3711, 06‐3821 & 07‐1071                                   19

contradictory  arguments.  They  argue  that  they  had  no
control  over  M.A.  King,  as  shown  by  Mike  King’s  pay‐
ments to the funds and his unilateral agreement with the
union  in  September  2001.  But  they  also  argue  that  M.A.
King was not undercapitalized because Mike King was not
supposed to make such payments—the third‐party distribu‐
tion restriction was meant to keep him hemmed in. They
cannot have it both ways.
  All of this discussion risks ignoring the forest for the trees.
M.A. King shut down less than a year after it set up shop,
following  a  series  of  transactions  that,  admittedly,
avoided King & Larsen’s union obligations and attempted
to keep Mike King on a short leash. Right off the bat, M.A.
King  needed  a  steady  influx  of  cash  loans  from  the  de‐
fendants  to  keep  going.  These  are  all  marks  of  an  under‐
capitalized  corporation,  propped  up  by  its  parent  or
shareholders. The parties argue about whether the defen‐
dants reaped more value from M.A. King than they sowed,
but  this  is  beside  the  point.  Also  irrelevant  is  the  defen‐
dants’  contention  that  the  funds  would  have  been  in  the
same  or  a  worse  position  regardless  of  the  defendants’
actions  because  King  &  Larsen  was  failing  before  the
defendants  stepped  in  to  create  M.A.  King  and  it  would
have  been  unable  to  pay  the  funds  in  any  event.11  What


11
  There  is  no  authority  for  the  defendants’  position  that  a
plaintiff’s “windfall” defeats its veil‐piercing claim (though we
agree in principle that a windfall to the plaintiff could defeat the
“promoting injustice” prong in the right case), but even if there
were,  the  funds  received  no  windfall  here.  Aside  from  the
                                                      (continued...)
20                              Nos. 06‐3711, 06‐3821 & 07‐1071

is  clear  is  that  the  failure  to  pierce  M.A.  King’s  veil  to
reach  Lay‐Com  would  “uphold  a  corporate  arrangement
to keep assets in a liability‐free corporation while placing
liabilities  on  an  asset‐free  corporation.”  Hystro,  18  F.3d
at  1390  (discussing  Sea‐Land,  941  F.2d  at  524,  further  dis‐
cussing  Van  Dorn,  753  F.2d  at  569).  M.A.  King  was  the
(relatively)  liability‐free  corporation  and  King  &  Larsen
was  the  asset‐free  corporation.  The  defendants  arranged
things  this  way.  They  cannot  avoid  liability  by  hiding
behind such an arrangement.
  Lord & Essex presents a more difficult case. It was not a
party  to  the  Master  Lease  and  Assignment  Agreement,
and therefore it did not exert the same level of control over
M.A. King as did Lay‐Com. Moreover, there is no conten‐
tion that Lay‐Com and Lord & Essex were in fact a single
entity,  or  that  Lay‐Com’s  veil  should  be  pierced  to  reach
Lord & Essex. Nevertheless, Lord & Essex was an integral
part  of  the  scheme  of  transactions  that  stripped  King  &



(...continued)
roughly $100,000 in payments they received from M.A. King (a
fraction of what the funds were owed), the defendants’ scheme of
transactions prevented the funds from recovering anything from
King  &  Larsen.  If  not  for  the  scheme  of  transactions—and  the
first‐lien position that the defendants obtained on M.A. King’s
assets—the  funds  might  have  been  able  to  satisfy  their  entire
judgment by collecting against King & Larsen. This is because, as
the defendants have argued strenuously, King & Larsen’s assets
had  value—on  our  rough  calculation,  about  $2.2  million  in
value—far  in  excess  of  the  roughly  $800,000  King  &  Larsen
originally owed to the funds and therefore sufficient to pay King
and Larsen’s initial debt.
Nos. 06‐3711, 06‐3821 & 07‐1071                                      21

Larsen  of  its  assets  and  left  it  with  nothing  but  its  tax
and  union  liabilities.  Lord  &  Essex  also  extended  credit
to King & Larsen (the $347,000 loan) when King & Larsen
was  struggling  financially,  suggesting  that  Lord  &  Essex
did not maintain an arm’s length relationship with King &
Larsen  and,  hence,  with  M.A.  King.  The  district  court
also  points  out  that  twice  Lord  &  Essex  made  payments
to  the  Lay  Trust  that  should  have  gone  instead  to  M.A.
King  for  King  &  Larsen’s  prior  work,  showing  a  lack  of
corporate  formality.  It  is  a  closer  case,  but  we  agree  that
it  was  appropriate  to  pierce  M.A.  King’s  veil  to  reach
Lord  &  Essex. If not for its role in the scheme of transac‐
tions,  however,  Lord  &  Essex  would  have  escaped
liability, for its disregard of corporate formalities was not
enough, on its own, to warrant piercing the veil.
  That  leads  us  to  the  Lay  Trust.  Unlike  the  other  two
corporate  defendants,  the  Lay  Trust  played  no  role  in
the  scheme  of  transactions  at  issue.  The  district  court
relies on a “plus factor”: that the Lay Trust made several
undocumented  payments  to  M.A.  King  in  the  summer
of  2001.  But  this  is  not  really  a  plus  factor  if  it  is  not
coupled  with  something  else  supporting  the  theory  that
the  Lay  Trust,  too,  controlled  M.A.  King,  disregarded  its
corporate  form,  and  kept  it  undercapitalized.12  No  other
facts,  other  than  the  trust’s  association  with  the  other


12
  The  payments  from  the  Lay  Trust  are  themselves  (more)
evidence  of  M.A.  King’s  undercapitalization  because  they  too
show  that  M.A.  King  lacked  sufficient  equity  from  the  start
to  operate  its  business  without  such  help.  But  courts  will  not
pierce  the  corporate  veil  based  on  undercapitalization
alone. Browning‐Ferris, 195 F.3d at 961.
22                              Nos. 06‐3711, 06‐3821 & 07‐1071

defendants—not  in  itself  a  sufficient  basis  for  piercing
the  veil—are  in  this  record.  To  be  sure,  the  district  court
assigned  only  contingent  liability  to  the  Lay  Trust  (the
trust was to be held liable only if the other two corporate
defendants  were  unable  to  satisfy  the  judgment),  but  we
find  no  basis  for  any  liability.  A  court  may  not  make  up
for  a  lack  of  evidence  by  assigning  only  contingent  lia‐
bility  to  an  otherwise  blameless  defendant.  The  lack  of
evidence  here  means  the  Lay  Trust  must  be  dismissed
from the suit.
  Likewise, the district court correctly dismissed Popp Jr.
from  the  suit,  as  he  played  no  role  in  the  events  at  issue
other  than  in  his  capacity  as  an  officer  and  director  of
Lord  &  Essex,  Lay‐Com  and  M.A.  King.  He  did  not  use
M.A.  King  for  his  personal  benefit,  or  commingle
personal funds with funds in M.A. King’s accounts, or do
anything  else  to  suggest  that  he  personally  was  a
“dominant  personality”  deserving  of  individual  liability.
We therefore affirm the dismissal of Popp Jr. from suit.
  One  detail  remains:  the  award  of  attorneys’  fees  to  the
funds.  We  review  a  district  court’s  decision  to  award
attorneys’  fees  for  an  abuse  of  discretion.  See  Senese  v.
Chicago Area Int’l Bhd.  of Teamsters Pension Fund, 237 F.3d
819, 826 (7th Cir. 2001); 29 U.S.C. § 1132(g)(1). “There is a
‘modest  presumption’  in  favor  of  awarding  fees  to  the
prevailing  party,  but  that  presumption  may  be  rebut‐
ted.”  Senese,  237  F.3d  at  826  (quoting  Harris  Trust  &  Sav.
Bank v. Provident Life & Accident  Ins.  Co., 57 F.3d 608, 617
(7th  Cir.  1995)).  The  defendants  have  not  rebutted  the
presumption.  Rather,  they  have  argued  that  if  we
reversed,  we  should  also  reverse  the  fee  award.  We  are
Nos. 06‐3711, 06‐3821 & 07‐1071                                    23

reversing  in  part,  but  the  funds  may  still  be  found  to  be
“prevailing  parties,”  see  J.B.  Esker  &  Sons,  Inc.  v.  Cle‐Pa’s
P’ship,  757  N.E.2d  1271,  1276  (Ill.  App.  Ct.  2001)  (“The
fact  that  the  court  ruled  in  plaintiff’s  favor  on  some
issues does not create a basis for a reduction in the award
of  attorney  fees.”).  We  find  no  abuse  of  discretion  in
the  district  court’s  fee  award,  nor  do  we  find  a  require‐
ment  for  reversing  it  in  light  of  our  modification  of  the
merits.


                                 III
  The decision of the district court is therefore
                      AFFIRMED in part and REVERSED in part.




                                9‐2‐09